COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-224-CV
 
CABINET
CRAFTWORKS, INC.                                               APPELLANT
 
                                                   V.
 
NATIONAL
FIRE INSURANCE                                                    APPELLEE
COMPANY OF HARTFORD
 
                                               ----------
            FROM
THE 362ND DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
For Voluntary Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 42.1(d).
PER CURIAM
PANEL:  MCCOY, J.; CAYCE, C.J.; and MEIER, J.
 
DELIVERED:  October 29, 2009




[1]See Tex. R. App. P. 47.4.